Citation Nr: 1530400	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for hypertension (claimed as high blood pressure).

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for asthmatic bronchitis (also claimed as use of inhaler).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing in September 2014 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings - the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2014 hearing, the Veterans Law Judge clarified the issues on appeal, explained to the Veteran what was needed in order to prove his claims, and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Board therefore concludes that it has fulfilled its duty under Bryant.

The issues of entitlement to service connection for bilateral shoulder disabilities, hypertension, and asthmatic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown the Veteran has a current right or left ankle disorder of service origin.

2.  High cholesterol is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by a letter dated in August 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was provided a VA general medical examination in March 2010.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  A review of the examination report confirms the examiner considered the Veteran's description and history of his symptoms, performed a comprehensive evaluation, and provided a detailed report of the findings with a clear opinion and rationale connecting the evidence to conclusions.  Though the examiner did not review the claims file, the  Veteran gave an accurate medical history, and the question is not one of nexus but of current diagnosis.  The examination and report therefore are adequate, such that additional examination and/or opinion is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (requiring that VA ensure the adequacy of any examination and opinion provided).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Entitlement to Service Connection for High Cholesterol

The medical evidence of record shows that the Veteran currently has high cholesterol.  However, high cholesterol is not considered a disability for VA compensation purposes.  See 38 C.F.R. §§ 4.1, 4.10 (2013).  VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of a disability for VA purposes, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for high cholesterol is therefore denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the Veteran's high cholesterol is not a disability for VA purposes, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to Service Connection for Left and Right Ankle Disorders
	
Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has residuals of left and right ankle sprains in service.  Service treatment records indicate the Veteran suffered a left ankle sprain in August 1983.  The Veteran also suffered a right ankle sprain in February 1984.  The Veteran again sprained his right ankle in March 1994 and was prescribed a walking cast.  In a September 2002 separation medical history report, the Veteran reported he had a severe sprain and was treated with a cast for three weeks.  A separation examination dated in September 2002 showed abnormalities of the lower extremities consisting only of knee problems. 

Post-service, the Veteran did not report private or VA treatment, and available VA and private treatment records are negative for complaints, treatment, or diagnosis of an ankle disorder.  During a March 2010 VA examination, the Veteran complained of intermittent pain in both ankles.  An x-ray report showed bilateral calcaneal (heel) spurring (service connection is in effect for left heel bone spur).  The examiner found no diagnosis related to the Veteran's ankles. 

During a September 2014 Board hearing, the Veteran testified that he has had pain in his right ankle since he was injured playing basketball in service.  For his left ankle, he asserted that he sprained his left ankle several times during various road marches and physical training events.  He denied treatment, but stated that he has complained of ankle pain and that he was prescribed naproxen as a daily medicine to relieve pain.  

Based upon review of the evidence, the Board finds the Veteran's claim for service connection for a right and left ankle disorders must fail because the medical evidence of record does not indicate a current diagnosis of these conditions.  Although the Veteran complained of pain during the March 2010 VA examination, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the examiner specifically noted full range of motion of both the right and left ankles upon examination.

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the limited extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed right and left ankle disorders under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor his representative is competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

For all the foregoing reasons, the claims for service connection a right and left ankle disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.


ORDER

Service connection for high cholesterol is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.


REMAND

In this case, the Veteran asserts that he has current right and left shoulder disorders, as well as a respiratory disorder and hypertension incurred during active service.  

A September 2002 separation examination noted crepitation and decreased range of motion of both shoulders.  During a March 2010 VA examination, the Veteran complained of intermittent pain.  He also reported he had cortisone shots in his left shoulder.  X-ray testing showed normal shoulders.  The examiner found the Veteran's left shoulder bursitis had resolved.  For the right shoulder, the examiner noted subluxation resolved, but also noted that his disorder had significant effects on employment.  Given that the examiner did not review the claims file and that there were complaints of shoulder problems on separation from service, and the Veteran has asserted that his symptoms have persisted since service, as he is competent to do, the Board finds an additional VA examination as to whether the Veteran has right and left shoulder disorders is necessary.  Furthermore, the Board finds the VA examiner's diagnosis of a right shoulder disorder resolved is clearly inadequate as the examiner also noted the Veteran had right shoulder problems which cause significant effects on employment. 

The Veteran asserts he has hypertension incurred in service, as he claimed he had multiple incidents of elevated blood pressure in service.  Service treatment records include a blood pressure reading of 153/88 in November 1993,  a blood pressure reading of 159/84 in December 1993, and an undated blood pressure reading of 146/96.  In a September 2002 medical history report, the Veteran denied high blood pressure.  In a September 2002 separation examination, the blood pressure reading was 137/87.  The first evidence of a diagnosis of hypertension is in a March 2010 VA examination report in which the Veteran reported he started medication 18 months earlier.  As VA examiner did not have the claims file for review and did not provide a nexus opinion, the Board finds a VA opinion is necessary to determine the etiology of any diagnosed hypertension.  
	
For his respiratory claim, the Board notes that service treatment records include an October 1983 note indicating a diagnosis of possible asthma, an October 1984 diagnosis of asthma, a December 1993 diagnosis of sinusitis, and undated complaints of wheezing and bronchitis.  However, as noted above, the March 2010 VA examiner did not review the claims file.  Private treatment records dated in April 2009 also include a diagnosis of asthma.  The March 2010 VA examiner found his bronchitis and asthma had resolved with no significant effects on employment.  The Board notes, however, that the Veteran reported that he was on current respiratory medication and he later testified that he had had continuous treatment for asthma since service.  The examiner also referred to a March 2010 pulmonary function test which was normal.  Without review of the claims file, the Board finds the March 2010 VA examination is inadequate given the complaints and diagnosis in service.  A new VA examination is necessary to determine the current nature and etiology of any diagnosed respiratory disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed shoulder, hypertension, and respiratory disorders since separation from service.  All records/responses received should be associated with the claims file.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  Also appropriately notify him if unable to obtain identified records.

2.  Schedule the Veteran for a VA examination for his claimed right and left shoulder disorders.  The claims file must be made available to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide an opinion as to whether the Veteran has a current left and/or right shoulder disorder and whether any diagnosed shoulder disorder is at least as likely as not (50 percent or greater likelihood) related to service.

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

3.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the March 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for an addendum medical opinion regarding the Veteran's hypertension.  Only if deemed necessary by the VA examiner is an actual examination necessary.

The examiner should review the claims file and provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

4.  The AOJ should also refer the Veteran's claims folder to the March 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner, for an addendum medical opinion regarding the Veteran's respiratory disorder.  Only if deemed necessary by the VA examiner is an actual examination necessary.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any respiratory disorder had its clinical onset during service or is related to any in-service disease, event, or injury.

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


